Motion for receiver, in this case the chancellor observed that a creditor’s bill should contain an allegation that the defendant has property or effects of the value of $100 or more ; and that an averment that he has debts due to him of the amount of several hundred dollars does not necessarily imply that those debts are of any value.
And the chancellor decided that where a bill is filed by a creditor whose debt is provided for in an assignment of his debtors property, against the assignees, for an account of the administration of the trust, the other creditors of the assignor are necessary parties. That if the complainant in such a case wishes to excuse himself from bringing such creditors before the court as parties, he must allege in his bill that all the other creditors whose debts were provided for in the assignment, have been paid, if such is the fact.
Motion granted, as to the property of the judgment debtors, if they have any ivhich is not assigned&emdash;they not appearing to oppose&emdash;but denied, as to the assigned property, with $10 costs. Leave granted to complainant to amend the bill,